Cynthia AmbroseAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 23, 2014

                                    No. 04-13-00788-CR

                                 THE STATE OF TEXAS,
                                       Appellant

                                              v.

                                    Cynthia AMBROSE,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR10002
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       Appellee has filed a motion to consolidate the clerk’s record in appellate cause number
04-13-00576-CR with the clerk’s record in this appellate cause number. The motion is
GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court